Exhibit 10.1

WELLS FARGO BANK, NATIONAL ASSOCIATION

c/o Wells Fargo Capital Finance, LLC

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

April 13, 2012

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Bill Slater

Fax No.: (650) 581-2545

 

Re: Extension under Credit Agreement

Ladies and Gentlemen:

Reference is made to that certain CREDIT AGREEMENT (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
dated as of June 27, 2011 by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), and SABA SOFTWARE, INC., a Delaware corporation (“Borrower”). All
initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 5.03(b) of the Credit Agreement, on or before April 14, 2012
(the “Quarterly Delivery Deadline”), Borrower shall deliver to Lender (i) copies
of the Form 10-Q report for Borrower’s quarter ended February 29, 2012 filed by
Borrower with the United States Securities and Exchange Commission or any
successor agency and, (ii) concurrently therewith, the consolidating financial
statements of Borrower, prepared by Borrower, to include balance sheets, income
statements, statements of retained earnings and statements of cash flows, and a
duly completed Compliance Certificate executed by a senior financial officer of
Borrower, in each case, for such fiscal quarter (the “Quarterly Deliverables”).

Borrower has requested that Lender extend the Quarterly Delivery Deadline and
Lender is willing to grant the extension requested by Borrower to May 31, 2012.
Accordingly, Lender hereby extends the Quarterly Delivery Deadline to May 31,
2012 (the “Extended Quarterly Deadline”). Failure of Borrower to deliver or
cause to be delivered to Lender the Quarterly Deliverables by the Extended
Quarterly Delivery Deadline shall constitute an immediate Event of Default,
unless otherwise waived in writing in accordance with the Credit Agreement prior
to such time.

This letter shall not, except as expressly provided herein, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of Lender under the Credit Agreement or the other Loan Documents,
and shall not, except as expressly provided herein, alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents.
Nothing herein shall be deemed to entitle Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or the
other Loan Documents in similar or different circumstances.

This letter shall constitute a Loan Document.

[signature pages follow]



--------------------------------------------------------------------------------

Very Truly Yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Daniel Morihiro

Name:   Daniel Morihiro Title:   Director

[SIGNATURE PAGE TO EXTENSION LETTER]



--------------------------------------------------------------------------------

Acknowledged, agreed and accepted this 13th day of April, 2012:

 

SABA SOFTWARE, INC.,

a Delaware corporation, as Borrower

By:  

/s/ Peter E. Williams III

Name:   Peter E. Williams III Title:   Executive Vice President and Secretary  

[SIGNATURE PAGE TO EXTENSION LETTER]